EXHIBIT 99.2 Seabridge Gold REPORT ON VOTING RESULTS SECTION 11.3 OF NATIONAL INSTRUMENT 51-102 CONTINUOUS DISCLOSURE OBLIGATIONS The following is a description of the matters voted upon at the Annual General Meeting of Shareholders of Seabridge Gold Inc., held on June 24, 2014, and the outcome: Election of Directors Director Votes For Votes Withheld In Favour A. Frederick Banfield 84.94% D. Scott Barr 99.01% Thomas C. Dawson 99.38% Eliseo Gonzalez-Urien 98.39% Richard C. Kraus 99.20% Jay S. Layman 98.49% John W. Sabine 99.22% Rudi P. Fronk 98.61% Description of Other Matters Voted Upon Outcome of Vote The reappointment of KPMG LLP as auditor of the corporation for the ensuing year. Resolution approved. The Authorization of the directors to fix the auditors remuneration. Resolution approved. Approval, by disinterested shareholders, of certain option grants to directors. Resolution approved. Approval of the proposed Stock Option Grant to a new director. Resolution approved. Approval of the Restricted Share Unit Plan of the Corporation and grants under such Plan. Resolution approved. All resolutions were approved by a show of hands. DATED at Toronto, Ontario on June 25, 2014. SEABRIDGE GOLD INC. Per:“C. Bruce Scott”. C. Bruce Scott Vice President, Corporate Affairs and Corporate Secretary
